     Case 4:20-cv-00400-DCB-EJM Document 22 Filed 04/21/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Lawrence Stratch,                                 No. CV-20-00400-TUC-DCB (EJM)
10                   Plaintiff,                         ORDER
11    v.
12    Commissioner        of      Social   Security
      Administration,
13
                     Defendant.
14
15           Pursuant to the parties’ stipulation to remand,
16           IT IS ORDERED that the Stipulation (Doc. 21) is GRANTED.
17           IT IS FURTHER ORDERED that this action shall be remanded to the
18   Commissioner of Social Security pursuant to section 205(g) of the Social Security Act, as
19   amended, 42 U.S.C. § 405(g), sentence four. Upon remand, the Appeals Council will
20   instruct the Administrative Law Judge (ALJ) to evaluate step one of the sequential
21   evaluation process; reconsider the opinion evidence; further evaluate Plaintiff’s residual
22   functional capacity, and, if warranted, determine whether there are a significant number
23   of jobs in the national economy that Plaintiff can perform. The Appeals Council will also
24   instruct the ALJ to take further action, as warranted, to complete the administrative
25   record and resolve the above issues and issue a new decision.
26   /////
27   /////
28   /////
     Case 4:20-cv-00400-DCB-EJM Document 22 Filed 04/21/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that the Clerk of the Court shall enter a final
 2   judgment in favor of Plaintiff, and against Defendant, Commissioner of Social Security,
 3   reversing the final decision of the Commissioner.
 4         Dated this 21st day of April, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
